ftpn'l 10, 20&
                            PD-0428-15
rbor^ oyCAZ-mvi.

VS"3b    it*- to   GL$t




 ?0     &&(    \Z-302
 *Wbn, T£ "7 SI H



y^Uiiw \A^tVt AJLCJ^Z)^   0S~- m - oob^i ~az_ t    (4- wuuWiaru, tf




                                                            HLED IN
SiVtOvoft^, (J^o\ \ <ko   LcU0s-                   C0URT0F CRIMINAL APPEALS
                                                           APR 17 2m

                                                      A&e/Acosta, Clerk




                                          Cleans
                                                  s,C/em